REVISED - August 5, 1999

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit


                           No. 98-20217

                         GERRY M. GRIGGS,

                                                Plaintiff-Appellant,

                              VERSUS

                STATE FARM LLOYDS; LARK P. BLUM,

                                               Defendants-Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas


                          July 20, 1999
Before GARWOOD, DAVIS, and DeMOSS, Circuit Judges.
DeMOSS, Circuit Judge:

     Gerry M. Griggs appeals from the district court’s orders

dismissing defendant Lark P. Blum as fraudulently joined, granting

Blum’s motion for attorney fees, and granting summary judgment in

favor of State Farm Lloyds as to all claims.    We affirm.

                            BACKGROUND

     This is an insurance dispute governed by Texas law.     Between

1986 and 1992, Griggs maintained a homeowner’s insurance policy

issued by State Farm Lloyds. Griggs procured the insurance through

Blum, who is an independent State Farm Lloyds’ agent.   At all times

relevant to this suit, that policy provided coverage in the amount

of $495,640 for unscheduled personal property and $49,564 for

personal property stored off premises.
       Griggs   is     an    avid    collector      of    sports   cards    and    other

memorabilia. In December 1992, burglars entered a public storeroom

leased by Griggs and absconded with valuable sports memorabilia.

The locks on the storeroom were undisturbed, and Griggs did not

immediately discover the burglary.                  Even when Griggs entered the

storeroom and began to suspect that at least one box was missing,

he was unsure whether it was missing or merely misplaced in another

storeroom or in his home.               Griggs finally became certain that some

of his collection was missing on January 16, 1993, when he observed

unique items from his personal collection being offered for sale by

other dealers at a large trade show.                     While at the show, Griggs

solicited      the    help    of     a    Houston    Police     Officer     and    began

interviewing dealers to determine where the stolen merchandise had

been purchased.

       That night, while Griggs was at the trade show, his house was

burglarized.         This time, the burglars forcibly entered through a

rear    door    and    left       with    a   substantial      portion     of     Griggs’

collection, as well as personal effects such as jewelry, cameras,

and a lap top computer.

       Griggs estimates his loss from the burglaries in sports

memorabilia      alone       to    be    in   excess      of   $1.2   million,      with

approximately $700,000 in sports memorabilia being taken from the

storeroom and approximately $516,000 in sports memorabilia being

taken from his home.                Griggs reported both burglaries to the

police, which resulted in the conviction of at least one person.

Griggs also reported both burglaries to State Farm Lloyds as


                                              2
required by the policy.

     In February 1993, State Farm Lloyds opened a claim file,

Griggs gave a recorded statement concerning his losses, and State

Farm Lloyds sent Griggs a letter requesting that he complete an

enclosed sworn proof of loss.      State Farm Lloyds claims it never

received the requested proof of loss from Griggs.         In March 1993,

Griggs notified State Farm Lloyds that he was in the process of

documenting what he knew to be stolen, as well as attempting to

recover stolen memorabilia. State Farm Lloyds replied that Griggs’

claim   file   remained   open   pending   receipt   of   the   required

documentation of his losses.

     In April 1993, Griggs again notified State Farm Lloyds that he

was attempting to recover stolen property and requested their

assistance in recovering property out of state.           In June 1993,

State Farm Lloyds responded that it encouraged but was unable to

assist Griggs’ efforts to recover out-of-state property, and that

State Farm Lloyds could not process Griggs’ claim until Griggs

returned a sworn proof of loss and some documentation of his loss.

The next month, in July 1993, State Farm Lloyds advised Griggs that

it was closing his claim file because Griggs had not forwarded any

information about his known losses.        State Farm Lloyds informed

Griggs that it would be happy to reopen the file when Griggs was

able to provide the requested documentation.

     Six months later, in January 1994, and again in March 1994,

Griggs informed State Farm Lloyds that he was still trying to

recover stolen property.     In July 1994, one year after his claim


                                   3
file was closed, Griggs advised State Farm Lloyds that he would

soon be ready to provide State Farm Lloyds with information about

his known losses.

     In August 1994, more than nineteen months after his original

loss, Griggs delivered three boxes of documentation to the State

Farm Lloyds office.     Griggs purported to include, among other

things, a sworn proof of loss, and inventories of the stolen

property with estimated values.       A State Farm Lloyds employee

signed for the boxes.   State Farm Lloyds claims it never received

the proof of loss, and Griggs was unable to produce a copy of any

proof of loss during the discovery phase of this lawsuit.

     The following summer, in July and August 1995, State Farm

Lloyds assigned a new claims representative, who contacted Griggs

about his claim.    That representative again requested that Griggs

provide a sworn proof of loss.   Griggs claims he returned two sworn

proofs of loss on the required forms.    Despite State Farm Lloyds’

discovery request, Griggs never produced copies of those sworn

proof of loss forms until shortly before the district court granted

summary judgment in favor of State Farm Lloyds.     Copies of those

documents are in the summary judgment record, but do not reflect

any notary’s seal.    State Farm Lloyds claims that the sworn proof

of loss forms were never received.

     In September 1995, State Farm Lloyds informed Griggs that the

sworn proof of loss forms were never received, and requested that

he forward additional information, including completed personal

property inventory forms (provided by State Farm Lloyds) and


                                  4
supporting documentation.      Griggs received the letter in October

1995, and informed State Farm Lloyds that the information was being

copied by a third party.

     In   November   1995,   Griggs    and      the   assigned    claims    agent

arranged to meet to discuss Griggs’ documentation.               The State Farm

Lloyds agent missed two scheduled meetings.               Later that month,

another State Farm Lloyds representative sent Griggs a reservation

of rights letter indicating that State Farm Lloyds had not received

required and requested documentation, and that State Farm Lloyds

was not waiving any rights arising from Griggs’ failure to comply

with policy terms requiring him to document his loss.

     In   December   1995,    Griggs      met    with    State    Farm     Lloyds

representative to review the status of his claim.                   State Farm

Lloyds explained to Griggs the documentation of items stolen and

their values that was required to process his claim.                     In mid-

December 1995, three years after the loss, Griggs provided State

Farm Lloyds with an inventory of the items stolen.               The inventory

was not provided on the standardized forms provided by State Form

for the purpose, but was instead compiled using a variety of

undecipherable and inconsistent recording systems.                  State Farm

Lloyds hired an accountant and a sports card expert to interpret

the Griggs inventories.       Sample pages in the summary judgment

record from the approximately 1,000 page inventory do not ascribe

values or cost bases to the items cryptically described. Moreover,

the inventory apparently reflects all of Griggs’ collection without

delineating which items were stolen, which had been recovered, and


                                      5
which were still missing.   State Farm Lloyds’ accountant asked for

a variety of documents that would help to substantiate Griggs’

claim. Griggs refused to tender all of the documents, but did give

the accountant twenty boxes of personal financial records, which

contained everything from receipts for dry cleaning to receipts for

cards that were not being reported stolen.     At some point, the

accountant reduced the Griggs inventories to spreadsheet form,

which revealed that the inventories contained duplicative pages and

both duplicative and illegible entries.   Neither State Farm Lloyds

nor the experts hired for the purpose were able to document Griggs’

claim for him from the materials provided.

     On January 22, 1996, State Farm Lloyds sent Griggs a detailed

letter by certified mail advising Griggs that he had not complied

with his duties under the policy to provide a sworn proof of loss,

an accurate inventory with supporting documentation, and access to

all of the pertinent records and documents.   The State Farm Lloyds

policy provides, in relevant part:

     3.    YOUR DUTIES AFTER LOSS.    In case of a loss to
     covered property caused by a peril insured against, you
     must:

          d.   furnish a complete inventory of
               damaged personal property showing
               the quantity, description and amount
               of loss. Attach all bills, receipts
               and related documents which you have
               that justify the figures in the
               inventory.

          e.   as often as we reasonably require:
               *    *     *
               (2)   provide  us   with  pertinent
               records   and  documents   that  we
               request and permit us to make
               copies.

                                 6
              f.   send to us or our agent, if we request,
                   your signed sworn proof of loss within 91
                   days of our request on a standard form
                   supplied by us.

There is no dispute about the fact that the policy is worded in

such a way that the insured’s compliance with each of these duties

is a condition precedent to coverage.

      State    Farm    Lloyds      informed      Griggs      that,    notwithstanding

Griggs’ failure to respond to requests made in February 1993, June

1993, June 1995, and November 1995 for a sworn proof of loss, State

Farm Lloyds was willing to extend the deadline for filing a sworn

and   notarized       proof   of    loss       one   final    time.      The   letter

unequivocally stated that Griggs would have ninety-one days from

the date he received the certified letter to file a sworn proof of

loss.     State Farm Lloyds further explained why the inventories

submitted to State Farm Lloyds by Griggs did not conform to policy

requirements, and cautioned Griggs to include an itemized listing

of the items stolen with individual values, and where possible,

supporting documentation for either Griggs’ cost basis or the

estimated value at time of loss.                     Finally, State Farm Lloyds

described in detail the types of documentation that it needed to

review to process Griggs’ claim, including copies of invoices or

canceled checks reflecting the purchase of such items, and any

independent evaluations or appraisals of the collection.                       State

Farm Lloyds explained, in admirable detail, why such documentation

was necessary for the processing of Griggs’ sizable claim, and

gratuitously permitted Griggs another ninety-one days in which to

comply.    A sworn proof of loss form was attached to the letter.

                                           7
       On April 9, 1996, State Farm Lloyds sent another certified

letter to Griggs informing him that his sworn proof of loss and

related documentation were due to be filed with State Farm Lloyds

by April 23, 1996.         Griggs responded on April 22 that he could not

comply with the sworn proof of loss requirement because he did not

have    the   required        form.     Griggs     responded      to   the   remaining

provisions by providing State Farm Lloyds’ with a half-page summary

describing his loss and a batch of unsorted personal records.

Although Griggs was able to present an exact dollar estimate of his

loss,       Griggs      did      not    provide      comprehensible          paperwork

substantiating his calculation of that loss.

       On   May   20,    1996,    State    Farm    Lloyds    sent      Griggs    another

certified letter stating that Griggs’ half page summary of loss,

combined with the cumbersome inventories and unsorted financial

records, were not adequate under the policy to satisfy Griggs’

duties under the policy to document his losses.                     The May 20, 1996

letter provided another sworn proof of loss form for Griggs’ use,

but expressly reserved any rights State Farm Lloyds may have as a

result of Griggs’ non-compliance.                  One month later, on June 20,

1996, State Farm Lloyds provided Griggs with notice that it was

denying his       claims      because     Griggs    failed   to    comply       with   his

contractual duties to provide a sworn proof of loss, to produce an

accurate and itemized inventory of the items stolen, and to permit

reasonable access to records and documentation in support of his

claim.




                                            8
                            PROCEDURAL HISTORY

     Griggs filed this suit against State Farm Lloyds and Blum in

Texas state court.        Griggs amended his petition before serving

either State Farm Lloyds or Blum.          Shortly thereafter, Griggs

served State Farm Lloyds.        Blum was never served.         State Farm

Lloyds    then   timely    removed   the   case,     alleging    diversity

jurisdiction.

     Griggs and Blum are both citizens of Texas.       State Farm Lloyds

is for jurisdictional purposes a citizen of Illinois.           State Farm

Lloyds’ removal petition alleged that diversity jurisdiction was

proper, notwithstanding the fact that Griggs and Blum are both

Texas residents, because Blum was fraudulently joined.          State Farm

Lloyds thereafter moved to dismiss Blum as fraudulently joined, and

Griggs joined issue by moving for remand to state court.

     In October 1997, the district court held a hearing on the

propriety of State Farm Lloyds’ removal.           In the course of that

hearing, the district court entered an oral finding that Blum was

fraudulently joined.      The district court also invited State Farm

Lloyds to file a motion seeking to recover its attorney fees to the

extent they were expended defending Blum against the fraudulent

claims.   The district court thereafter entered orders dismissing

Blum as fraudulently joined and denying Griggs’ motion to remand,

ordering Griggs to pay Blum’s attorney fees in the amount of

$4,725, and holding that diversity jurisdiction was proper.

Griggs appeals from these holdings.




                                     9
                  ORDER DENYING GRIGGS’ MOTION TO REMAND

                                          I.

       The    district    court’s      orders   dismissing          Blum     and   denying

Griggs’ motion to remand to state court present questions of law,

which we review de novo.         Burden v. General Dynamics Corp., 60 F.3d
213,    216    (5th    Cir.   1995).      To    establish      that      a   non-diverse

defendant      has     been   fraudulently       joined       to    defeat     diversity

jurisdiction, the removing party must prove that there has been

outright fraud in the plaintiff’s pleading of the jurisdictional

facts,    or    that    there   is     absolutely      no    possibility       that   the

plaintiff will be able to establish a cause of action against the

non-diverse defendant in state court.                   Burden, 60 F.3d at 217;

Cavallini v. State Farm Mutual Auto Ins. Co., 44 F.3d 256, 259 (5th

Cir. 1995).       There is no dispute concerning the fact that both

Griggs and Blum are Texas residents.                        Consequently, our sole

concern is whether, as a matter of law, Griggs has alleged a valid

state-law cause of action against Blum.                Burden, 60 F.3d at 217-18;

Cavallini, 44 F.3d at 259.             Stated differently, we must determine

whether there is any reasonable basis for predicting that Griggs

might be able to establish Blum’s liability on the pleaded claims

in state court.        Burden, 60 F.3d at 217; Cavallini, 44 F.3d at 262

n.13.     In making this legal determination, we are obliged to

resolve any contested issues of material fact, and any ambiguity or

uncertainty      in    the    controlling      state    law,       in   Griggs’    favor.

Burden, 60 F.3d at 217-18; Cavallini, 44 F.3d at 259.




                                          10
                                     II.

     Griggs’ original and amended petitions name Lark Blum as a

defendant, but allege no actionable facts specific to Blum.               The

only factual allegation even mentioning Blum merely states that

“Defendants [sic], through its local agent, Lark Blum issued an

insurance policy.”      The remainder of Griggs’ pleadings refer to

conduct by the “Defendants” that can in no way be attributed to

Blum. Both Griggs’ factual allegations and his articulation of his

legal claims focus solely upon State Farm Lloyds’ conduct in the

processing and ultimate denial of his claim.

     Griggs argues that his amended petition adequately states

valid causes of action against Blum, pointing out that Texas law

requires only notice pleading.            See TEX. R. CIV. P. 45, 47.      We

decline Griggs’ invitation to expand the concept of notice pleading

this far.    See City of Alamo v. Casas, 960 S.W.2d 240, 251-52 (Tex.

App.--Corpus Christi 1997, writ denied) (The petition must at least

provide sufficient factual information that the defendant is able

to prepare a defense).       We cannot say that Griggs’ petition, which

mentions Blum once in passing, then fails to state any specific

actionable    conduct   on    her   part    whatsoever,   meets    even   the

liberalized requirements that permit notice pleading.             Id. at 251-

52 (holding that petition failed to state a claim based upon

factual insufficiency).        Moreover, we note that notwithstanding

Blum’s identity as a defendant, Griggs did not make any attempt to

serve Blum with either the original or the amended petition.              In

the district court, Griggs’ counsel initially represented that


                                     11
there had been some difficulty achieving service of process, but

later abandoned that assertion when State Farm Lloyds produced

evidence that Blum had been in the same business location for

twelve years and that Griggs had been to that location on several

occasions.    We conclude that Griggs’ pleadings, standing alone, do

not set forth actionable claims against Blum. Moreover, the record

does not support any inference that Griggs intended to actively

pursue claims against Blum.

                                   III.

     Griggs argues that the Court may consider, in addition to his

petition,    his   affidavit   testimony,   which   was   filed    with   the

district court before the district court’s ruling on the motion to

remand. State Farm Lloyds maintains that post-removal evidence may

not be considered when determining whether removal was proper.

Griggs has the better end of this argument, but only to the extent

that the factual allegations in his affidavit clarify or amplify

the claims actually alleged in the amended petition that was

controlling when the suit was dismissed.

     Our Court has endorsed a summary judgment-like procedure for

reviewing fraudulent joinder claims.           Thus, “[w]hile we have

frequently cautioned the district courts against pretrying a case

to determine removal jurisdiction,” a federal court may consider

“summary judgment-type evidence such as affidavits and deposition

testimony” when reviewing a fraudulent joinder claim.             Cavallini,
44 F.3d at 263.        Post-removal filings may not be considered,

however, when or to the extent that they present new causes of


                                    12
action or theories not raised in the controlling petition filed in

state court.   Cavallini, 44 F.3d at 263.   With that rule in mind,

we will consider Griggs’ affidavit, to the extent material, for

purposes of determining whether there is any reasonable basis for

predicting that Griggs might be able to establish Blum’s liability

on the pleaded claims in state court.   See Burden, 60 F.3d at 217;

Cavallini, 44 F.3d at 262.

     Griggs’ affidavit adds to his petition in two ways.     First,

Griggs alleges that Blum made the sort of pre-purchase assurances

to be expected from an insurance agent.      For example, Blum is

alleged to have said that State Farm Lloyds would provide timely

and professional service, and that she, Blum, would personally

handle any questions or problems that might arise.   Although none

of these facts appear in his state court petition, Griggs also

alleged that Blum made certain representations concerning the claim

at issue in this case.    Specifically, Griggs alleged that Blum

promised to follow up on his claim, promised to get a competent

adjustor assigned to the file, represented that the delay attendant

to his independent efforts to retrieve his collection would not

prejudice the processing of his claim, represented that State Farm

Lloyds “had everything” they needed to process his claim, and

represented that his claims would be paid quickly.

     Having defined the universe of factual allegations that may be

considered, we assess whether there is a reasonable basis for

predicting that Griggs would be able to establish Blum’s liability

on the state-law theories pleaded in his amended petition.


                                13
                                IV.

     Griggs’ original and amended state court petitions allege

breach of the insurance contract, breach of the common law duty of

good faith and fair dealing, and violations of the Texas Insurance

Code and the Texas Deceptive Trade Practices Act.   Neither Griggs’

pleadings nor his affidavit allege that Blum was a party to any

implied or express contract of any sort with Griggs.   Moreover, it

is undisputed that Blum had no claims processing responsibility and

no decision-making authority with respect to the processing of

Griggs’ claim or with respect to State Farm Lloyds’ ultimate denial

of Griggs’ claim.   There is, therefore, no basis for Griggs’ claim

alleging that Blum breached the insurance contract.

     Griggs next claims that Blum can be held liable for breach of

the duty of good faith and fair dealing.       "[I]n an insurance

context, the duty of good faith and fair dealing arises only when

there is a contract giving rise to a ‘special relationship.’"

Natividad v. Alexsis, Inc., 875 S.W.2d 695, 698 (Tex. 1994); see

also Cavallini, 44 F.3d at 262 (under Texas law, “the existence of

a contract, giving rise to a special relationship, is a necessary

element of the duty of good faith and fair dealing” (internal

quotations omitted)); Viles v. Security Nat’l Ins. Co., 788 S.W.2d
566 (Tex. 1990) (the duty of good faith and fair dealing arises

“from an obligation imposed in law as a result of a special

relationship between the parties governed or created by a contract”

(internal quotations omitted)); Coffman v. Scott Wetzel Servs.,


                                 14
Inc., 908 S.W.2d 516, 516 (Tex. App.-Fort Worth 1995, no writ)

(citing Natividad for the proposition that no duty of good faith

and fair dealing is owed by an agent to the insured absent privity

of   contract).      Once   again,   Griggs   has   not   alleged   that   his

relationship with Blum was “governed or created by” any contract,

or that his relationship with Blum was otherwise imbued with

special characteristics that would give rise to the “special

relationship” required to impose a duty of good faith and fair

dealing.   See Cavallini, 44 F.3d at 261-62; Viles, 788 S.W.2d at

567.    There is, therefore, no basis under Texas law for Griggs’

claim against Blum for breach of the duty of good faith and fair

dealing.

       Griggs also maintains that he has alleged viable claims

against Blum under article 21.21 § 16(a) of the Texas Insurance

Code and § 17.50(a)(4) of the Texas Deceptive Trade Practices Act.

Article 21.21 § 4 of the Texas Insurance Code provides an extensive

list of acts or practices forbidden as unfair or deceptive in the

business of insurance.       TEX. INS. CODE ANN. art. 21.21 § 4 (Vernon

Supp. 1999).      Section 17.46 of the Texas Deceptive Trade Practices

Act provides an extensive list of acts or practices that are

forbidden in all businesses as unfair or deceptive. TEX. BUS. & COM.

CODE ANN. § 17.46 (Vernon Supp. 1999).          Both the Texas Insurance

Code and the Texas Deceptive Trade Practices Act permit a private

cause of action against “any person” who commits one of the

prohibited acts or practices.        See TEX. INS. CODE ANN. article 21.21

§ 16 (Vernon Supp. 1999); TEX. BUS. & COM. CODE ANN. § 17.50 (Vernon


                                      15
Supp. 1999).    Texas courts have recently recognized that the

statutory language is broad enough to permit in the appropriate

circumstances a cause of action against an insurance agent who

engages in unfair or deceptive acts or practices.   In the two most

prominent cases, Liberty Mutual Ins. Co. v. Garrison Contractors,

Inc., 966 S.W.2d 482 (Tex. 1998) and State Farm Fire & Casualty Co.

v. Gros, 818 S.W.2d 908 (Tex. App.--Austin 1991, no writ), Texas

courts acknowledged that a sales agent may be individually liable

when the agent misrepresents specific policy terms prior to a loss,

and the insured’s reliance upon that misrepresentation actually

causes the insured to incur damages.   See Garrison, 966 S.W.2d 482

(agent misrepresented the amount of premium due under the policy);

Gros, 818 S.W.2d 908 (agent misrepresented that damage to home from

mudslide was covered under homeowner’s policy).

     Griggs argues that the mere possibility that such a claim can

be stated requires the conclusion that he has stated a valid claim

in this case.   We disagree.   While the burden of demonstrating

fraudulent joinder is a heavy one, we have never held that a

particular plaintiff might possibly establish liability by the mere

hypothetical possibility that such an action could exist.   To the

contrary, whether the plaintiff has stated a valid state law cause

of action depends upon and is tied to the factual fit between the

plaintiffs’ allegations and the pleaded theory of recovery.    See

Burden, 60 F.3d at 218-221; see also Casas, 960 S.W.2d at 251-52.

     No facts warranting liability exist here.      As an initial

matter, we note that Blum’s pre-purchase statements that State Farm


                                16
Lloyds would handle Griggs’ claims professionally, as well as her

post-claim assurances that she would monitor the progress of

Griggs’ claim, are more in the nature of non-actionable puffery

than actionable representations of specific material fact.                                See

Hedley Feedlot, Inc. v. Weatherly Trust, 855 S.W.2d 826, 838 (Tex.

App.-Amarillo 1993, writ denied) (discussing puffery defense to

misrepresentation claim).           The record contains ample evidence that

Griggs    is    both    a   well    educated         gentleman       and    an     unusually

sophisticated insured.          Griggs has filed a large number of claims

that    have    been     processed,          according      to     State    Farm     Lloyds’

procedures, by the insurance company itself.                       Moreover, Griggs has

documented extensive and specific communication about the status

and progress of his claim with the State Farm Lloyds personnel with

the authority and responsibility for processing his claim. Griggs’

own    evidence       establishes       that       State    Farm     Lloyds       repeatedly

forwarded certified letters return receipt requested notifying

Griggs that they needed additional documentation, and that the

company was reserving its rights under the policy.                              Thus, Griggs

was made       expressly    aware       in    specific      terms    of     the    insurance

company’s position by the very personnel responsible for processing

his    claim    and    reaching     a    decision.           When    compared       to   this

documentation,         Blum’s   general,           undocumented       and       non-specific

statements      clearly      fall       short      of      the   mark      of     actionable

representations under Texas law.

       In addition, both the Insurance Code and the Deceptive Trade

Practices Act require proof that the defendant’s conduct was the


                                              17
cause in fact of actual damages.                  Provident Am. Ins. Co. v.

Castaneda, 988 S.W.2d 189, 192 (Tex. 1998) (Insurance Code); 2 Fat

Guys Inv., Inc. v. Klaver, 928 S.W.2d 268, 272 (Tex. App.--San

Antonio 1996, no writ).          Griggs claims to have been injured by

State Farm Lloyds’ failure to pay his claim.                 This is not a case

like   Garrison    or    Gros,   in   which      the    plaintiff   identifies    a

particular   representation       which     is    causally    connected    to    the

damages sustained.        Griggs’ Insurance Code and Deceptive Trade

Practices Act claims fail because there is no conceivable basis in

law or fact upon which Blum’s non-specific statements can be

construed as actionable representations that caused the injury

alleged by Griggs.

       For the foregoing reasons, there is no basis in Texas law or

in fact for Griggs’ claims against Blum.                 The district court did

not err in denying Griggs’ motion to remand.

                        ORDER AWARDING ATTORNEY FEES

       The district court awarded State Farm Lloyds the attorney fees

incurred   defending      Blum   against      the      fraudulent   claims.      The

district court held that Griggs’ continued pursuit of his plainly

meritless claims against Blum in federal court after removal was

sanctionable conduct under Federal Rule of Civil Procedure 11.

Griggs challenges this decision on appeal, essentially arguing that

the award of fees was improper because Blum was not fraudulently

joined.

       The district court’s decision that sanctions in the form of

attorney    fees   was    appropriate       is   reviewed     for   an   abuse   of


                                       18
discretion only.       Cooter & Gell v. Hartmax Corp., 110 S. Ct. 2447,

2461 (1990); Thornton v. General Motors Corp., 136 F.3d 450, 454

(5th Cir. 1998).      In light of our agreement with the district court

that Blum was fraudulently joined, the record of the proceedings

below, and the deferential standard governing our review of this

issue, we are unable to conclude that the district court abused its

discretion by awarding attorney fees in this case.                    The district

court’s order granting Blum’s motion for attorney fees is affirmed.

  ORDER GRANTING STATE FARM LLOYDS’ MOTION FOR SUMMARY JUDGMENT

       Griggs maintains that the district court erred by granting

summary judgment in favor of State Farm Lloyds because there are

genuine issues of material fact about whether he complied with

conditions precedent to coverage and whether State Farm Lloyds had

a good faith basis for denying his claim.                      State Farm Lloyds

responds     that    the   summary     judgment       record    is    adequate   to

demonstrate its policy defense and its good faith as a matter of

law.

       We   have    reviewed    the   extensive   summary       judgment   record,

including the numerous exhibits submitted by Griggs, and find no

error in the district court’s disposition.                We agree with Griggs

that there is a genuine factual dispute concerning whether Griggs

submitted a sworn proof of loss.             But no reasonable trier of fact

could find     that    Griggs    documented     his    losses    as   required   by

conditions precedent in the applicable insurance policy.                    Absent

Griggs’ compliance with this independently sufficient condition

precedent to coverage, State Farm Lloyds had no duty to provide


                                        19
benefits under the contract. Likewise, no reasonable trier of fact

could find that State Farm Lloyds’ handling of Griggs’ claim was

characterized by bad faith. State Farm Lloyds repeatedly extended,

with    reservation      of    rights,    its        own   deadlines    for   Griggs’

compliance.        Indeed, Griggs is still unable to provide compre-

hensible documentation of his loss.                   The district court closely

supervised discovery in this case, ordering State Farm Lloyds to

provide an itemized list of the required documentation and ordering

Griggs to produce some reasonably comprehensible proof of his loss.

Even    at    that   late     date,    State     Farm      Lloyds    indicated      some

willingness, at the district court’s urging, to consider Griggs’

claim if properly documented.             Notwithstanding further meetings

between the parties, and the personal examination of the available

documentation by the district court at a hearing in which Griggs’

counsel      was   permitted    to    explain        the   documentation,     no    one,

including      Griggs’   own    lawyer,        was    able   to     explain   how   any

particular page in the thousands of pages tendered by Griggs proved

any aspect of his claimed loss.

       State Farm Lloyds is not liable as a matter of law on Griggs’

claims under Texas common law, the Texas Insurance Code or the

Texas Deceptive Trade Practices Act. The district court’s grant of

summary judgment in favor of State Farm Lloyds is in all respects

affirmed.

                                      CONCLUSION

       For the foregoing reasons, the district court is in all

respects AFFIRMED.


                                          20
21